14-1722-pr
Cobar v. D.E.A.

                                UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed on or
after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and
this Court’s Local Rule 32.1.1. When citing a summary order in a document filed with this Court, a
party must cite either the Federal Appendix or an electronic database (with the notation “summary
order”). A party citing a summary order must serve a copy of it on any party not represented by
counsel.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the 17th
day of April, two thousand fifteen.

PRESENT:          GUIDO CALABRESI,
                  JOSÉ A. CABRANES,
                  REENA RAGGI,
                               Circuit Judges.


RENE OSWALD COBAR,

                  Plaintiff-Appellant,

                           v.                                        No. 14-1722-pr

DRUG ENFORCEMENT ADMINISTRATION,
ASSET FORFEITURE SECTION (CCF),

                  Defendant-Appellee.


FOR PLAINTIFF-APPELLANT:                              Rene Oswald Cobar, pro se, Oakdale, LA.

FOR DEFENDANT-APPELLEE:                               Christine I. Magdo, Michael A. Levy,
                                                      Assistant United States Attorneys, for Preet
                                                      Bharara, United States Attorney for the
                                                      Southern District of New York, New York,
                                                      NY.

     Appeal from a judgment of the United States District Court for the Southern District of
New York (Katherine Polk Failla, Judge).
     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.

        Plaintiff Rene Oswald Cobar, proceeding pro se, appeals from the District Court’s March 31,
2014 judgment dismissing his action challenging the Drug Enforcement Administration’s (“DEA”)
administrative forfeiture of $209,775 seized on Cobar’s person during his 2004 arrest. We assume
the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on
appeal.

         We review de novo a district court’s grant of a motion to dismiss, including legal conclusions
concerning the court’s “interpretation and application of a statute of limitations.” City of Pontiac Gen.
Emps.’ Ret. Sys. v. MBIA, Inc., 637 F.3d 169, 173 (2d Cir. 2011). To survive a motion to dismiss, the
complaint must include “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although
all allegations contained in the complaint are assumed to be true, this tenet is “inapplicable to legal
conclusions.” Ashcroft, 556 U.S. at 678. While we review de novo a Rule 12(b)(6) dismissal, we “review
the district court’s ruling on equitable tolling for abuse of discretion.” Alli-Balogun v. United States, 281
F.3d 362, 367–68 (2d Cir. 2002).

        Upon de novo review of the record and relevant law, we conclude that the District Court
properly dismissed Cobar’s action, substantially for the reasons stated in its thorough March 31,
2014 decision—namely, Cobar’s action was barred by the relevant statute of limitations. See 18
U.S.C. § 983(e)(3) (“A motion [to set aside an administrative forfeiture] may be filed not later than 5
years after the date of final publication of notice of seizure of the property.”). The record further
reveals that the District Court did not abuse its discretion in denying Cobar equitable tolling.

                                            CONCLUSION

       We have considered all of the arguments raised by Cobar on appeal and find them to be
without merit. For the reasons stated above, we AFFIRM the District Court’s March 31, 2014
judgment.

                                                          FOR THE COURT:
                                                          Catherine O’Hagan Wolfe, Clerk




                                                     2